Citation Nr: 1243379	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to July 23, 2007, for assignment of a 50 percent rating for schizophrenia and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  The Board notes that since a January 2008 rating action did not assign a 50 percent rating for the Veteran's schizophrenia and PTSD back to the date of claim of March 24, 2003, entitlement to a rating in excess of 30 percent for this disorder for the period of March 24, 2003, to July 23, 2007, is still in appellate status.  Consequently, while the Board will continue to style the issue as entitlement to an effective date earlier than July 23, 2007, for a 50 percent rating for schizophrenia and PTSD, the issue currently before the Board is whether the Veteran is entitled to a rating in excess of 30 percent for the period from March 24, 2003, to July 23, 2007.  As demonstrated more fully below, the Board has determined that the Veteran is entitled to a 50 percent rating back to the date of claim of March 24, 2003.  After the RO assigns the rating for this disability effective from March 24, 2003, or earlier, should the Veteran desire an even earlier effective date, he should proceed to file an appropriate notice of disagreement with the implementing rating action.  As the January 2008 rating decision was procedurally defective, the Board does not find that his notice of disagreement with that action preserved his right to contest the assignment of an effective date earlier than March 24, 2003.  

The Veteran later testified before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In correspondence received March 24, 2003, the Veteran requested an increased rating for his schizophrenia and PTSD.

2.  In an August 2003 rating decision, the RO increased his rating to 30 percent, effective from March 24, 2003.  He appealed the rating assigned and, in January 2008, the RO granted a 50 percent rating effective July 23, 2007.

3.  In correspondence received in January 2008, the Veteran indicated that an increased rating of 50 percent would satisfy his appeal in full; however, the January 2008 rating action assigned an effective date that was several years after the date of the claim for increased rating of March 24, 2003.  Thus, the Board still has jurisdiction over the claim for increased rating for the period of March 24, 2003, to July 23, 2007.

4.  The Veteran perfected an appeal with respect to the issue of entitlement to an earlier effective date for the assignment of the 50 percent rating, but the Board is required to address the issue of entitlement to a 50 percent rating for the period of March 24, 2003, to July 23, 2007. 

5.  Over the period of March 24, 2003, to July 23, 2007, the Veteran's schizophrenia and PTSD were manifested by symptoms that more nearly approximated symptoms consistent with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for schizophrenia and PTSD for the period of March 24, 2003, to July 23, 2007, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Codes (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to an effective date prior to July 23, 2007, for assignment of a 50 percent rating for schizophrenia and PTSD, 
the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2003 of the evidence required for his claim, and his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in the November 2008 statement of the case the Veteran was informed of the information and evidence needed to establish an effective date.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the November 2008 information, the matter was readjudicated in an August 2011 supplemental statement of the case.  The Board further notes that to the extent the claim for the Board is actually a claim for increased rating and VCAA notice requirements were arguably deficient in that regard, there can be no prejudice to the Veteran by proceeding to address the rating assigned given the favorable result to the Veteran.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service and VA treatment records.  Additionally, the Veteran has submitted private treatment records. 

The Veteran has been afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2012 which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2012 BVA hearing, the AVLJ identified the issue on appeal.  See BVA T. at 2.  Testimony was taken regarding the Veteran's assertions that an earlier effective date is warranted for his acquired psychiatric disability.  The Veteran did not indicate that he needed assistance obtaining any additional records. The Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to his claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for the Period of March 24, 2003, to July 23, 2007

In correspondence received March 24, 2003, the Veteran requested an increased rating for his schizophrenia and PTSD.

In an August 2003 rating decision, the RO increased his rating to 30 percent, effective from March 24, 2003.  He appealed the rating assigned and, in January 2008, the RO granted a 50 percent rating effective July 23, 2007.

In correspondence received in January 2008, the Veteran indicated that an increased rating of 50 percent would satisfy his appeal in full; however, the January 2008 rating action assigned an effective date that was several years after the date of the claim for increased rating of March 24, 2003.  Thus, the Board still has jurisdiction over the claim for increased rating for the period of March 24, 2003, to July 23, 2007.

The Veteran perfected an appeal with respect to the issue of entitlement to an earlier effective date for the assignment of the 50 percent rating, but the Board is required to address the issue of entitlement to a 50 percent rating for the period of March 24, 2003, to July 23, 2007.

Based on the history provided above, the Veteran's most recent claim of entitlement to an increased rating for his schizophrenia and PTSD was received by the RO on March 24, 2003.  The Veteran's disability rating was increased to 30 percent via an August 2003 rating decision.  To warrant a 50 percent rating under the revised regulations the Veteran must demonstrate characteristics consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DCs 9411 (2012).

At his August 2003 VA examination the Veteran described difficulties in establishing and maintaining social relationships.  He additionally reported difficulty with his emotions.  A friend of the Veteran, in a December 2003 letter, reflected that the Veteran's psychiatric issues were causing him great problems in dealing with those closest to him.  She noted that she did not understand how the Veteran could be expected to deal with other people on a daily work basis.  In a March 2005 letter, the Veteran's partner, reported that the Veteran had difficulty with employment and also difficulty associating with others.  She noted that he suffered from depression and had other disturbances of motivation and mood.  The Board finds that the evidence above consistently reflects that the Veteran has exhibited characteristics consistent with a 50 percent disability rating since March 24, 2003.

Based on the evidence cited above, the Board finds that the Veteran's psychiatric disorder warranted a 50 percent schedular rating for the entire period between March 24, 2003, to July 23, 2007, which is earlier than the currently assigned effective date for the assignment of a 50 percent rating.  Therefore, the evidence supports an earlier effective date of March 24, 2003, for the assignment of a 50 percent rating for the Veteran's service-connected schizophrenia and PTSD.







ORDER

Entitlement to a rating of 50 percent for the Veteran's schizophrenia and PTSD is granted effective from March 24, 2003, to July 23, 2007, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


